ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-322, concluding that MELVIN G. DUKE of EAST ORANGE, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.4(b) (failure to communicate with client), RPC 3.3(a)(5) (failure to disclose a material fact to a tribunal), and RPC 1.15 and Rule 1:21-6 (recordkeeping deficiencies);
And MELVIN G. DUKE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MELVIN G. DUKE is hereby censured; and it is further
ORDERED that the entire record of this matter be made, a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.